Exhibit 10.13

 

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

This SECOND AMENDMENT (this “Amendment”) TO THE EMPLOYMENT AGREEMENT dated as of
May 24, 2001, as amended as of December 1, 2001 (the “Agreement”) is made and
entered into as of July 1, 2003, by and between KORN/FERRY INTERNATIONAL, a
Delaware corporation with its principal offices in Los Angeles, California (the
“Company”), and PAUL C. REILLY, an individual (the “Executive”).

 

A.     Amendment to Term of Employment.     Section 2 is hereby amended and
restated to read in its entirety as follows:

 

 

Term of Employment.     Executive’s employment under this Agreement will begin
on June 30, 2001 and will continue for

 

an initial term ending June 30, 2006 (the “Initial Term”). At the end of the
Initial Term, this Agreement will be

 

automatically renewed for successive three-year periods, until the first June
30th following the date on which Executive

 

reaches age 65, at which time the term will expire, provided, however, that
either the Company or the Executive may

 

terminate this Agreement at the end of the Initial Term or any subsequent
three-year extension to the Initial Term by

 

delivering to the other party at least 60 days’ prior written notice of its
election not to renew this Agreement. (In this

 

Agreement, the delivery of such a notice shall be referred to as a “failure to
renew” the Agreement.).

 

 

B.     No Other Modification.     Except as specifically modified herein, the
remaining terms and provisions of the Agreement shall be and remain in full
force and effect in accordance with their terms. Any reference in the Agreement
pertaining to any time from and after the effective date of this Amendment shall
be deemed a reference to the Agreement as modified and amended hereby.

 

C.     Entire Agreement.     This Amendment contains the entire understanding
and agreement between the parties concerning the subject matter hereof and
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the parties with respect thereto.

 

D.     Counterparts.     This Amendment may be executed in two or more
counterparts with the same effect as if all parties had signed the same
document. All such counterparts shall be deemed an original, shall be construed
together and shall constitute one and the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

 

The Company:

   KORN/FERRY INTERNATIONAL             By:
                                        
                                                                               
   Its:                                         
                                                                               
   By:                                         
                                                                               
           Charles D. Miller,              Chair of the Compensation Committee

Executive:

         

                                                                               
                                               

PAUL C. REILLY

 